Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 as submitted on 05/20/2020 for consideration were examined for this non-final office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 was considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. Claims 1-9 are directed to an apparatus, claims 10-18 are directed to a non-transitory computer readable storage device, and claims 19-20 are directed to a method each of which is within the four statutory categories.
Step 2A (1):
Claim 1 recites, in part, performing the steps of:
Process the diagnostic data to predict whether the wearable metering device is associated with a failure mode
The above fall within the scope of a mental process and therefore recite an abstract idea. Fundamentally the process is deciding if a device has failed. A human could perform the step mentally by observation, evaluation, judgement, and/or formulating an opinion.
Independent claims 10 and 19 recite similar limitations and also recite an abstract idea under the same analysis.

Step 2A (2):
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 additionally recites 1) collect diagnostic data via a network from a wearable metering device, the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device, the diagnostic data defined by a software development kit, 2) in response to the machine learning engine predicting the wearable metering device is associated with the failure mode, the failure mode associated with the operational status of the component, transmit an alert to a wearable metering device management agent and mere data gathering and data outputting. MPEP 2106.05(g).
Claim 10 additionally recites 1) collect diagnostic data via a network from a wearable metering device, the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device, the diagnostic data defined by a software development kit, 2) in response to the machine learning engine predicting the wearable metering device is associated with the failure mode, the failure mode associated with the operational status of the component, transmit an alert to a wearable metering device management agent and mere data gathering and data outputting. MPEP 2106.05(g).
Claim 19 additionally recites 1) collect diagnostic data via a network from a wearable metering device, the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device, the diagnostic data defined by a software development kit, 2) in response to the machine learning engine predicting the wearable metering device is associated with the failure mode, the failure mode associated with the operational status of the component, transmit an alert to 
Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
Claim 1 additionally recites 1) a data collector, 2) a machine learning engine, 3) an alert generator to, 
Claim 10 additionally recites 1) A non-transitory computer readable storage device

Step 2B:
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
As explained above claims 1, 10, and 19 only recite collect diagnostic data via a network from a wearable metering device, the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device, the diagnostic data defined by a software development kit, and transmit an alert to a wearable metering device management agent and mere data gathering and data outputting. MPEP 2106.05(g)
The above mentioned elements have been determined to be well-understood, routine, conventional activity in the field. The specifications do not indicate that the sending and receiving of the data is performed by anything other than generic off the shelf computing devices. The buySAFE, Inc. v. Google, Inc. court decision (MPEP 2106(d)(II)) indicates that computers receiving and sending information over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner.
Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
 As explained above, claims 1, 10, and 19 only recite a data collector, a machine learning engine, an alert generator, and a non-transitory computer readable storage device.


Dependent claims: With respect to claims 2-9, 11-18, and 20 have been considered and determined to not integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
Claims 2, 11, and 20 merely recite wherein the alert indicates a type of the failure mode and the component associated with the failure mode. The claim as a whole amounts to a general description of the alert and is not functionally limiting. 
Claims 3 and 12 merely recite wherein the machine learning engine is to generate a set of probabilities associated with the component of the wearable metering device, the set of probabilities based on the diagnostic data collected by the data collector and trained parameters of the machine learning engine. The claim as  whole further specifies or limits the abstract idea of the independent claim and is thus directed to the same abstract idea as identified in the independent claim. The use of machine 
Claims 4 and 13 merely recite wherein the set of probabilities associated with the component includes a first probability representing a likelihood that the component is operating outside a manufacturer defined specification for the component. The claim as a whole amounts to a general description of the set of probabilities associated with the component and is not functionally limiting.
Claims 5 and 14 merely recite wherein the alert generator is to, in response to at least one of the set of probabilities satisfying a first threshold value based on the trained parameters of the machine learning engine, generate the alert. The step of generating an alert is directed to the abstract idea of certain methods of organizing human activity as it relates to following rules and personal relationships. The additional elements further specify or limit the abstract idea of the claim and is thus directed to the same abstract idea as identified in the claim. 
Claims 6 and 15 merely recite wherein the diagnostic data further includes fixed data corresponding to characteristics of the wearable metering device that do not vary over time. The claim as a whole amounts to a general description of the diagnostic data and is not functionally limiting. 
Claims 7 and 16 merely recite a failure mode comparator to compare the time varying device data to (a) historical data associated with an operation of the wearable metering device or another wearable metering device of a similar model as the wearable metering device or (b) reference data obtained from an original equipment manufacturer specifying operational characteristics of the model of the wearable metering device; and a report generator to track the time varying device data over time. The claim as  whole further specifies or limits the abstract idea of the independent claim and is thus directed to the same abstract idea as identified in the independent claim.
Claims 8 and 17 merely recite wherein the alert generator is to, in response to the fixed data or the time varying device data satisfying a second threshold value based on the historical data or the reference data, generate the alert. The step of generating an alert is directed to the abstract idea of certain methods of organizing human activity as it relates to following rules and personal relationships. The 
Claims 9 and 18 merely recite wherein the historical data includes Pareto chart data, past diagnostic data, or past failure modes. The claim as a whole amounts to a general description of the historical data and is not functionally limiting. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (U.S. Pub. No. 20170331709) in view of  Chor (U.S. Pat. No. 11,036,456) and Wang (U.S. Pub. No. 20220006714). 
Regarding claim 1, Lam teaches:
An apparatus to analyze performance (“A system for data collection and analysis is provided” (abstract) and “analyze the retrieved data and determine remaining useful life (RUL) of at least one system element, identify a failure mode associated with the at least one system element, and determine a maintenance action sufficient to remedy a system failure corresponding to the identified failure mode” (abstract)), the apparatus comprising:
(“first data collector 512A is communicably coupled to first plurality of system elements 508 and is configured to receive data communications from each of the plurality of system elements 508 as well as transmit the data by way of the data buses connected to the monitoring circuit cards of system elements” (Paragraph 0039)), 
an alert generator to, in response to the machine learning engine predicting the wearable metering device is associated with the failure mode, the failure mode associated with the operational status of the component (“local rule-based fault detection logic including built-in self-test functionality designed to alert personnel as to a current or prospective system failure” (Paragraph 0038)), transmit an alert to a wearable metering device management agent (“generates and sends one or more status messages to DMS 514A indicating the real-time system health, system behavior, future health, or an unknown system behavior of a particular device or system element operating within network” (Paragraph 0047) and “data management system (DMS)” (Paragraph 0039)).
But does not disclose:
wearable metering devices
the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device, the diagnostic data defined by a software development kit;
a machine learning engine to process the diagnostic data to predict whether the wearable metering device is associated with a failure mode; and
However, Chor teaches:
the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device (“Events may be derived from “time series data,” where the time series data comprises a sequence of data points (e.g., performance measurements from a computer system, etc.) that are associated with successive points in time” (Col. 5, Lines 53-57) and “the monitoring component 112 may also monitor and collect performance data related to one or more aspects of the operational state of a client application 110 and/or client device 102” (Col. 10, Lines 65-67 & Col. 11, Line 1)), the diagnostic data defined by a software development kit (“a monitoring component 112 may be created when a client application 110 is developed, for example, by an application developer using a software development kit (SDK). The SDK may include custom monitoring code that can be incorporated into the code implementing a client application 110” (Col. 9, Lines 55-60) and “an SDK or other code for implementing the monitoring functionality may be offered by a provider of a data intake and query system, such as a system 108. In such cases, the provider of the system 108 can implement the custom code so that performance data generated by the monitoring functionality is sent to the system 108 to facilitate analysis of the performance data by a developer of the client application or other users” (Col. 9, Lines 64-67 & Col.10, Lines 1-4));
Lam and Chor are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lam’s apparatus for analyzing the performance of a wearable metering device, having a data collector to collect data via a network and  transmit an alert to a management agent in response to predicting a failure mode to incorporate the teachings of Chor and have diagnostic data defined by a software development kit that includes time varying data regarding the operational status of the device. The addition of having diagnostic data defined by a software development kit that includes time varying data regarding the operational status of the device would allow data to be analyzed in a manner that provides performance insight in real time and monitor user interactions with the device. 
But does not disclose:
wearable metering devices 
a machine learning engine to process the diagnostic data to predict whether the wearable metering device is associated with a failure mode; and
However, Wang teaches:
(“metering devices such as power meters, industrial machinery, or home or personal appliances, e.g. refrigerators, televisions, personal wearables such as watches etc.” (Paragraph 0039))
a machine learning engine to process the diagnostic data to predict whether the wearable metering device is associated with a failure mode (“obtaining, in response to the request, traffic data and current power consumption data of the terminal device; detecting, based on the traffic data, a traffic anomaly of the terminal device; predicting, in response to the detection of the traffic anomaly of the terminal device, a device failure based on the current power consumption data; and transmitting the monitoring report indicating the predicted device failure to the network exposure node” (abstract) and “the prediction model for battery level may be established by means of machine learning based on historical power consumption data of a plurality of reference terminal devices which have the same device type as the terminal device” (Paragraph 0019)); and
Lam and Wang are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lam’s apparatus for analyzing the performance of a wearable metering device, having a data collector to collect data via a network and  transmit an alert to a management agent in response to predicting a failure mode to incorporate the teachings of Wang and have a machine learning engine process the diagnostic data to predict a device failure mode. The addition of having a machine learning engine process the diagnostic data and predict a device failure mode would help to better detect operational problems with a network component.

Regarding claim 10, Lam teaches:
A non-transitory computer readable storage device comprising instructions that, when executed, cause a machine to at least (“can be implemented as a computer-readable storage medium having computer readable code stored thereon for programming a computer (e.g., comprising a processor) to perform a method as described and claimed herein” (Paragraph 0062)):
 (“first data collector 512A is communicably coupled to first plurality of system elements 508 and is configured to receive data communications from each of the plurality of system elements 508 as well as transmit the data by way of the data buses connected to the monitoring circuit cards of system elements” (Paragraph 0039)), 
in response to predicting the wearable metering device is associated with the failure mode, the failure mode associated with the operational status of the component (“local rule-based fault detection logic including built-in self-test functionality designed to alert personnel as to a current or prospective system failure” (Paragraph 0038)), transmit an alert to a wearable metering device management agent (“generates and sends one or more status messages to DMS 514A indicating the real-time system health, system behavior, future health, or an unknown system behavior of a particular device or system element operating within network” (Paragraph 0047) and “data management system (DMS)” (Paragraph 0039)).
But does not disclose:
the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device, the diagnostic data defined by a software development kit; 
process the diagnostic data to predict whether the wearable metering device is associated with a failure mode; and
However, Chor teaches:
the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device (“Events may be derived from “time series data,” where the time series data comprises a sequence of data points (e.g., performance measurements from a computer system, etc.) that are associated with successive points in time” (Col. 5, Lines 53-57) and “the monitoring component 112 may also monitor and collect performance data related to one or more aspects of the operational state of a client application 110 and/or client device 102” (Col. 10, Lines 65-67 & Col. 11, Line 1)), the diagnostic data defined by a software development kit (“a monitoring component 112 may be created when a client application 110 is developed, for example, by an application developer using a software development kit (SDK). The SDK may include custom monitoring code that can be incorporated into the code implementing a client application 110” (Col. 9, Lines 55-60) and “an SDK or other code for implementing the monitoring functionality may be offered by a provider of a data intake and query system, such as a system 108. In such cases, the provider of the system 108 can implement the custom code so that performance data generated by the monitoring functionality is sent to the system 108 to facilitate analysis of the performance data by a developer of the client application or other users” (Col. 9, Lines 64-67 & Col.10, Lines 1-4)); 
Lam and Chor are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lam’s non-transitory computer readable storage device for analyzing the performance of a wearable metering device, having a data collector to collect data via a network and  transmit an alert to a management agent in response to predicting a failure mode to incorporate the teachings of Chor and have diagnostic data defined by a software development kit that includes time varying data regarding the operational status of the device. The addition of having diagnostic data defined by a software development kit that includes time varying data regarding the operational status of the device would allow data to be analyzed in a manner that provides performance insight in real time and monitor user interactions with the device. 
But does not disclose:
process the diagnostic data to predict whether the wearable metering device is associated with a failure mode; and
However, Wang teaches:
process the diagnostic data to predict whether the wearable metering device is associated with a failure mode (“obtaining, in response to the request, traffic data and current power consumption data of the terminal device; detecting, based on the traffic data, a traffic anomaly of the terminal device; predicting, in response to the detection of the traffic anomaly of the terminal device, a device failure based on the current power consumption data; and transmitting the monitoring report indicating the predicted device failure to the network exposure node” (abstract) and “the prediction model for battery level may be established by means of machine learning based on historical power consumption data of a plurality of reference terminal devices which have the same device type as the terminal device” (Paragraph 0019)); and
Lam and Wang are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lam’s non-transitory computer readable storage device for analyzing the performance of a wearable metering device, having a data collector to collect data via a network and  transmit an alert to a management agent in response to predicting a failure mode to incorporate the teachings of Wang and have a machine learning engine process the diagnostic data to predict a device failure mode. The addition of having a machine learning engine process the diagnostic data and predict a device failure mode would help to better detect operational problems with a network component.

Regarding claim 19, Lam teaches:
A method comprising:
collecting diagnostic data via a network from a wearable metering device (“first data collector 512A is communicably coupled to first plurality of system elements 508 and is configured to receive data communications from each of the plurality of system elements 508 as well as transmit the data by way of the data buses connected to the monitoring circuit cards of system elements” (Paragraph 0039)), 
in response to predicting the wearable metering device is associated with the failure mode, the failure mode associated with the operational status of the component (“local rule-based fault detection logic including built-in self-test functionality designed to alert personnel as to a current or prospective system failure” (Paragraph 0038)), transmitting an alert to a wearable metering device  (“generates and sends one or more status messages to DMS 514A indicating the real-time system health, system behavior, future health, or an unknown system behavior of a particular device or system element operating within network” (Paragraph 0047) and “data management system (DMS)” (Paragraph 0039)).
But does not disclose:
the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device, the diagnostic data defined by a software development kit;
processing the diagnostic data to predict whether the wearable metering device is associated with a failure mode; and
However, Chor teaches:
the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device (“Events may be derived from “time series data,” where the time series data comprises a sequence of data points (e.g., performance measurements from a computer system, etc.) that are associated with successive points in time” (Col. 5, Lines 53-57) and “the monitoring component 112 may also monitor and collect performance data related to one or more aspects of the operational state of a client application 110 and/or client device 102” (Col. 10, Lines 65-67 & Col. 11, Line 1)), the diagnostic data defined by a software development kit (“a monitoring component 112 may be created when a client application 110 is developed, for example, by an application developer using a software development kit (SDK). The SDK may include custom monitoring code that can be incorporated into the code implementing a client application 110” (Col. 9, Lines 55-60) and “an SDK or other code for implementing the monitoring functionality may be offered by a provider of a data intake and query system, such as a system 108. In such cases, the provider of the system 108 can implement the custom code so that performance data generated by the monitoring functionality is sent to the system 108 to facilitate analysis of the performance data by a developer of the client application or other users” (Col. 9, Lines 64-67 & Col.10, Lines 1-4));

But does not disclose:
processing the diagnostic data to predict whether the wearable metering device is associated with a failure mode; and
However, Wang teaches:
processing the diagnostic data to predict whether the wearable metering device is associated with a failure mode (“obtaining, in response to the request, traffic data and current power consumption data of the terminal device; detecting, based on the traffic data, a traffic anomaly of the terminal device; predicting, in response to the detection of the traffic anomaly of the terminal device, a device failure based on the current power consumption data; and transmitting the monitoring report indicating the predicted device failure to the network exposure node” (abstract) and “the prediction model for battery level may be established by means of machine learning based on historical power consumption data of a plurality of reference terminal devices which have the same device type as the terminal device” (Paragraph 0019)); and
Lam and Wang are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lam’s method for analyzing the performance of a .

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (U.S. Pub. No. 20170331709) in view of  Chor (U.S. Pat. No. 11,036,456) and Wang (U.S. Pub. No. 20220006714) in further view of Cella (U.S. Pub. No. 20190179300). 
Regarding claim 2, Lam in view of  Chor and Wang teaches the apparatus of claim 1.
While Lam in view of Chor and Wang teach the apparatus of claim 1, but does not disclose:
wherein the alert indicates a type of the failure mode and the component associated with the failure mode.
However Cella teaches:
wherein the alert indicates a type of the failure mode and the component associated with the failure mode (“ alert conditions include a component of the system operating in a fault condition, a process of the system operating in a fault condition” (Paragraph 1408)).
Lam, Chor, Wang, and Cella are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang’s apparatus for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to incorporate the teachings of Cella and have the alert indicate the type of failure and which component is involved in the failure. The addition of having the alert indicate the type of failure and which component is involved in the failure would allow for quicker corrective action to take place without complete failure of the device.

Regarding claim 11, Lam in view of  Chor and Wang teaches the non-transitory computer readable storage device of claim 10.
While Lam in view of Chor and Wang teach the non-transitory computer readable storage device of claim 10, but does not disclose:
wherein the alert indicates a type of the failure mode and the component associated with the failure mode.
However Cella teaches:
wherein the alert indicates a type of the failure mode and the component associated with the failure mode (“alert conditions include a component of the system operating in a fault condition, a process of the system operating in a fault condition” (Paragraph 1408)).
Lam, Chor, Wang, and Cella are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang’s non-transitory computer readable storage device for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to incorporate the teachings of Cella and have the alert indicate the type of failure and which component is involved in the failure. The addition of having the alert indicate the type of failure and which component is involved in the failure would allow for quicker corrective action to take place without complete failure of the device.

Regarding claim 20, Lam in view of  Chor and Wang teaches the method of claim 19.
While Lam in view of Chor and Wang teach the method of claim 19, but does not disclose:
wherein the alert indicates a type of the failure mode and the component associated with the failure mode.

wherein the alert indicates a type of the failure mode and the component associated with the failure mode (“alert conditions include a component of the system operating in a fault condition, a process of the system operating in a fault condition” (Paragraph 1408)).
Lam, Chor, Wang, and Cella are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang’s method for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to incorporate the teachings of Cella and have the alert indicate the type of failure and which component is involved in the failure. The addition of having the alert indicate the type of failure and which component is involved in the failure would allow for quicker corrective action to take place without complete failure of the device.

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (U.S. Pub. No. 20170331709) in view of  Chor (U.S. Pat. No. 11,036,456) and Wang (U.S. Pub. No. 20220006714) in further view of Smith (U.S. Pub. No. 20200158041).
Regarding claim 3,  Lam in view of  Chor and Wang teaches the apparatus of claim 1.
While Lam in view of Chor and Wang teach the apparatus of claim 1, but does not disclose:
wherein the machine learning engine is to generate a set of probabilities associated with the component of the wearable metering device, the set of probabilities based on the diagnostic data collected by the data collector and trained parameters of the machine learning engine.
However, Smith teaches:
wherein the machine learning engine is to generate a set of probabilities associated with the component of the wearable metering device, the set of probabilities based on the diagnostic data collected by the data collector and trained parameters of the machine learning engine (“an algorithm, instructions, software, or other program configured to perform a diagnostic analysis or method 50 to identify the most likely failure modes, thereby narrowing the complete list of possible failure modes to those with only the highest probability of indicating the fault or error of engine system 10. As such, method 50 is configured to isolate the given failure from the potential listing of possible codes or modes of engine system 10 (e.g., 100+ possible failure modes/codes)” (Paragraph 0033)).
Lam, Chor, Wang, and Smith are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang’s apparatus for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to incorporate the teachings of Smith and have the machine learning engine generate a set of probabilities, based on gathered data and trained parameters of the machine learning engine, associated with the component of the wearable metering device. The addition of having the machine learning engine generate a set of probabilities, based on gathered data and trained parameters of the machine learning engine, associated with the component of the wearable metering device would help by “narrowing or filtering the possible faults from all fault options” (Paragraph 0032).

Regarding claim 4, Lam in view of  Chor and Wang in further view of Smith teaches the apparatus of claim 3.
Smith further discloses:
wherein the set of probabilities associated with the component includes a first probability representing a likelihood that the component is operating outside a manufacturer defined specification for the component (“calculating a probability of each of the plurality of failure modes detected in the engine system based on the comparison between the plurality of input parameters and the plurality of threshold values” (Paragraph 0011) and “The threshold data, information, and inputs from engine diagnostics module 36 may be obtained from an earlier calibration of engine system 10, may be predetermined by the original equipment manufacturer of engine system 10, and/or may be determined by regulatory agencies” (Paragraph 0035)).
Lam, Chor, Wang, and Smith are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang in further view of Smith’s apparatus for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to further incorporate the teachings of Smith and have the set of probabilities associated with the component include a probability that the component is operating outside a manufacturer defined specification. The addition of having the set of probabilities associated with the component include a probability that the component is operating outside a manufacturer defined specification would help by “narrowing or filtering the possible faults from all fault options” (Paragraph 0032).

Regarding claim 5, Lam in view of  Chor and Wang in further view of Smith teaches the apparatus of claim 3.
Smith further discloses:
wherein the alert generator is to, in response to at least one of the set of probabilities satisfying a first threshold value based on the trained parameters of the machine learning engine, generate the alert (“Engine diagnostics module 36 may be responsible for providing an indication that a fault or error has occurred to a user or a technician of engine system 10 and/or may provide information regarding the fault or error to an internal or external display or database” (Paragraph 0030), comparing parameter value to threshold value to determine a fault (Paragraph 0015)).
Lam, Chor, Wang, and Smith are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and 

Regarding claim 12,  Lam in view of  Chor and Wang teaches the non-transitory computer readable storage device of claim 10.
While Lam in view of Chor and Wang teach the non-transitory computer readable storage device of claim 10, but does not disclose:
wherein the machine learning engine is to generate a set of probabilities associated with the component of the wearable metering device, the set of probabilities based on the diagnostic data collected by the data collector and trained parameters of the machine learning engine.
However, Smith teaches:
wherein the machine learning engine is to generate a set of probabilities associated with the component of the wearable metering device, the set of probabilities based on the diagnostic data collected by the data collector and trained parameters of the machine learning engine (“an algorithm, instructions, software, or other program configured to perform a diagnostic analysis or method 50 to identify the most likely failure modes, thereby narrowing the complete list of possible failure modes to those with only the highest probability of indicating the fault or error of engine system 10. As such, method 50 is configured to isolate the given failure from the potential listing of possible codes or modes of engine system 10 (e.g., 100+ possible failure modes/codes)” (Paragraph 0033)).


Regarding claim 13, Lam in view of  Chor and Wang in further view of Smith teaches the non-transitory computer readable storage device of claim 12.
Smith further discloses:
wherein the set of probabilities associated with the component includes a first probability representing a likelihood that the component is operating outside a manufacturer defined specification for the component (“calculating a probability of each of the plurality of failure modes detected in the engine system based on the comparison between the plurality of input parameters and the plurality of threshold values” (Paragraph 0011) and “The threshold data, information, and inputs from engine diagnostics module 36 may be obtained from an earlier calibration of engine system 10, may be predetermined by the original equipment manufacturer of engine system 10, and/or may be determined by regulatory agencies” (Paragraph 0035)).
Lam, Chor, Wang, and Smith are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the 

Regarding claim 14, Lam in view of  Chor and Wang in further view of Smith teaches the non-transitory computer readable storage device of claim 12.
Smith further discloses:
wherein the alert generator is to, in response to at least one of the set of probabilities satisfying a first threshold value based on the trained parameters of the machine learning engine, generate the alert (“Engine diagnostics module 36 may be responsible for providing an indication that a fault or error has occurred to a user or a technician of engine system 10 and/or may provide information regarding the fault or error to an internal or external display or database” (Paragraph 0030), comparing parameter value to threshold value to determine a fault (Paragraph 0015)).
Lam, Chor, Wang, and Smith are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang in further view of Smith’s non-transitory computer readable storage device for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to further incorporate the teachings of Smith and generate an alert in response to a .

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (U.S. Pub. No. 20170331709) in view of  Chor (U.S. Pat. No. 11,036,456) and Wang (U.S. Pub. No. 20220006714) in further view of Hencken (U.S. Pub. No. 20140343895).
Regarding claim 6, Lam in view of  Chor and Wang teaches the apparatus of claim 1.
While Lam in view of  Chor and Wang teaches the apparatus of claim 1, but does not disclose:
wherein the diagnostic data further includes fixed data corresponding to characteristics of the wearable metering device that do not vary over time.
However, Hencken teaches:
wherein the diagnostic data further includes fixed data corresponding to characteristics of the wearable metering device that do not vary over time (“Operational diagnostics data may further include static auxiliary data about the use and operating conditions of the primary device. The operational diagnostic data may be generated either continuously or at fixed time intervals or at specific operations performed by the device” (Paragraph 0017)).
Examiner Notes: Static auxiliary data is fixed data regarding the characteristics of the device.
Lam, Chor, Wang, and Hencken are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang’s apparatus for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to incorporate the teachings of Hencken and have the diagnostic data include fixed data corresponding to the characteristics of the device. The addition of 

Regarding claim 7, Lam in view of  Chor and Wang in further view of Hencken teaches the apparatus of claim 6.
Hencken further discloses:
a failure mode comparator to compare the time varying device data to (a) historical data associated with an operation of the wearable metering device or another wearable metering device of a similar model as the wearable metering device or (b) reference data obtained from an original equipment manufacturer specifying operational characteristics of the model of the wearable metering device (“The operational diagnostics data may also be collected from a plurality of similar (e.g., equally designed) primary devices, and subsequently evaluated statistically to produce reference operational diagnostic data. In this context, two primary devices are considered equally designed in case they are of a same type of equipment, include at least partly identical components, and/or are otherwise expected to generate a-priori comparable diagnostics data” (Paragraph 0018)); and
Lam, Chor, Wang, and Hencken are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang in further view of Hencken’s apparatus for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to further incorporate the teachings of Hencken and compare the time varying data against historical data or reference data. The addition of comparing the time varying data against historical data or reference data would help in  “identifying diagnostic correlations” (Paragraph 0021).
But does not disclose:

However, Wang further discloses:
a report generator to track the time varying device data over time (“the power consumption trend of the terminal device can be taken into account to update the prediction model to be more precise for this terminal device” (Paragraph 0066)).
Lam, Chor, Wang, and Hencken are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang in further view of Hencken’s apparatus for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to further incorporate the teachings of Wang and track the time varying device data over time. The addition of tracking the time varying device data over time would help improve the predication model through constant learning. 

Regarding claim 8, Lam in view of  Chor and Wang in further view of Hencken teaches the apparatus of claim 7.
Hencken further discloses:
wherein the alert generator is to, in response to the fixed data or the time varying device data satisfying a second threshold value based on the historical data or the reference data (“a diagnostic rule may be a comparison with a threshold value and the threshold value may be adapted to the correlated operational diagnostic data of the identified diagnostic correlation data. For example, when the correlated operational diagnostic data is a distribution of maximum temperatures of healthy primary devices, a threshold temperature may be derived. An existing threshold temperature may be reduced if the diagnostic correlation data indicates that correlated operational diagnostic data preceding a failure of the primary device has not exceeded the existing threshold” (Paragraph 0022)), generate the alert (“The diagnostic warning 21 derived from the diagnostic rule 28 may be provided to other devices, for example an indicating device (e.g. LED, display) to give out state and service information of the primary device 16a, 16b” (Paragraph 0040)).
Lam, Chor, Wang, and Hencken are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang in further view of Hencken’s apparatus for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to further incorporate the teachings of Hencken and generate an alert in response to fixed data or time varying data satisfying a threshold value. The addition of generating an alert in response to fixed data or time varying data satisfying a threshold value would help to provide “service-relevant information on the diagnostic state of the primary device” (Paragraph 0040).

Regarding claim 9, Lam in view of  Chor and Wang in further view of Hencken teaches the apparatus of claim 7.
Lam further discloses:
wherein the historical data includes Pareto chart data, past diagnostic data, or past failure modes (“predict impending system or devices failure through a prognostics methodology that includes looking at system degrading trends and reliability metrics” (Paragraph 0027) and “reliability metrics (i.e., system performance data)” (Paragraph 0028)).

Regarding claim 15, Lam in view of  Chor and Wang teaches the non-transitory computer readable storage device of claim 10.
While Lam in view of  Chor and Wang teaches the non-transitory computer readable storage device of claim 10, but does not disclose:

However, Hencken teaches:
wherein the diagnostic data further includes fixed data corresponding to characteristics of the wearable metering device that do not vary over time (“Operational diagnostics data may further include static auxiliary data about the use and operating conditions of the primary device. The operational diagnostic data may be generated either continuously or at fixed time intervals or at specific operations performed by the device” (Paragraph 0017)).
Examiner Notes: Static auxiliary data is fixed data regarding the characteristics of the device.
Lam, Chor, Wang, and Hencken are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang’s apparatus for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to incorporate the teachings of Hencken and have the diagnostic data include fixed data corresponding to the characteristics of the device. The addition of having the diagnostic data include fixed data corresponding to the characteristics of the device would  ensure that information regarding the “normal” actions of the device are known prior to deciding if it is operating in a failure mode.

Regarding claim 16, Lam in view of  Chor and Wang in further view of Hencken teaches the non-transitory computer readable storage device of claim 15.
Hencken further discloses:
compare the time varying device data to (a) historical data associated with an operation of the wearable metering device or another wearable metering device of a similar model as the wearable metering device or (b) reference data obtained from an original equipment manufacturer specifying (“The operational diagnostics data may also be collected from a plurality of similar (e.g., equally designed) primary devices, and subsequently evaluated statistically to produce reference operational diagnostic data. In this context, two primary devices are considered equally designed in case they are of a same type of equipment, include at least partly identical components, and/or are otherwise expected to generate a-priori comparable diagnostics data” (Paragraph 0018)); and
Lam, Chor, Wang, and Hencken are analogous to the claimed invention because they analyze a systems based on performance.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang in further view of Hencken’s non-transitory computer readable storage device for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to further incorporate the teachings of Hencken and compare the time varying data against historical data or reference data. The addition of comparing the time varying data against historical data or reference data would help in  “identifying diagnostic correlations” (Paragraph 0021).
But does not disclose:
track the time varying device data over time.
However, Wang further discloses:
track the time varying device data over time (“the power consumption trend of the terminal device can be taken into account to update the prediction model to be more precise for this terminal device” (Paragraph 0066)).
Lam, Chor, Wang, and Hencken are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang in further view of Hencken’s non-transitory computer readable storage device for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using 

Regarding claim 17, Lam in view of  Chor and Wang in further view of Hencken teaches the non-transitory computer readable storage device of claim 16.
Hencken further discloses:
wherein the alert generator is to, in response to the fixed data or the time varying device data satisfying a second threshold value based on the historical data or the reference data (“a diagnostic rule may be a comparison with a threshold value and the threshold value may be adapted to the correlated operational diagnostic data of the identified diagnostic correlation data. For example, when the correlated operational diagnostic data is a distribution of maximum temperatures of healthy primary devices, a threshold temperature may be derived. An existing threshold temperature may be reduced if the diagnostic correlation data indicates that correlated operational diagnostic data preceding a failure of the primary device has not exceeded the existing threshold” (Paragraph 0022)), generate the alert (“The diagnostic warning 21 derived from the diagnostic rule 28 may be provided to other devices, for example an indicating device (e.g. LED, display) to give out state and service information of the primary device 16a, 16b” (Paragraph 0040)).
Lam, Chor, Wang, and Hencken are analogous to the claimed invention because they analyze a systems based on performance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lam in view of Chor and Wang in further view of Hencken’s non-transitory computer readable storage device for analyzing performance of a device by collecting diagnostic data characteristic of its operational status, using machine learning to analyze the data to predict a possible failure mode and alerting the management agent of the potential failure to further incorporate the teachings of Hencken and generate an alert in response to 

Regarding claim 18, Lam in view of  Chor and Wang in further view of Hencken teaches the non-transitory computer readable storage device of claim 16.
Lam further discloses:
wherein the historical data includes Pareto chart data, past diagnostic data, or past failure modes (“predict impending system or devices failure through a prognostics methodology that includes looking at system degrading trends and reliability metrics” (Paragraph 0027) and “reliability metrics (i.e., system performance data)” (Paragraph 0028)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cheng (U.S. Pub. No. 20210160125) teaches a method and system for fault detection. The method uses operational parameters to determine the operational status of the system and uses machine learning to predict a status.
Ganguly (U.S. Pub. No. 20210018264) teaches equipment health monitoring by applying  learning algorithms to the time series data to enhance diagnostic tools and provide predictive maintenance and diagnostic services to the operator of the first production sites using the diagnostic tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067. The examiner can normally be reached Monday-Thursday 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626